[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
STIPULATION RE: CUSTODY AND SUPPORT
The undersigned parties to this action hereby stipulate as follows:
1. The parties shall share joint legal custody of the minor child, and her primary residence shall be considered to be with the Defendant for purposes of school registration and attendance for the 1994-1995 school year, unless the parties agree otherwise. CT Page 3200
2. Each party shall spend an equal amount of time with the child, to the extent that is possible and practical.
4. The Defendant will provide health insurance for the minor child. Until the Plaintiff obtains full-time employment, the Defendant shall pay all uninsured and/or unreimbursed medical and dental expenses for the minor child. When the Plaintiff obtains full-time employment, the parties shall share those expenses equally.
THE PLAINTIFF                         THE DEFENDANT Lynne Simonds                         Michael Simonds
Jane T. Holler                        Laurel A. Ellson Attorney for Plaintiff                Attorney for Defendant